DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on Dec. 22, 2021 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1, 2, 4-9, 12-14, and 17-24 are rejected; and claims 3, 10, 11, 15, and 16 are cancelled.
	
Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 2, 4, 9, 14, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Pub: 2010/0010898) and in further view of Tsujimoto (US Pub: 2015/0002888). 	Regarding claim 1 (currently amended), Matsumoto teaches: A printing apparatus comprising: a memory [fig. 1: 19]; and at least one processor in .
Matsumoto does not display both signage object and print function object together.  In the same field of endeavor, Tsujimoto teaches: displaying a main menu screen including a first object for giving an instruction to display the signage content and a second object for using a print function of the printing apparatus [fig. 4: copy and web browser]; and based on selection of the first object on the main menu screen, switching from the main menu screen to a screen for displaying the signage content, and then displaying the signage content [p0088, p0098, p0099].
Therefore, given Tsujimoto’s prescription on objects/buttons for selecting signage content and print function, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to have a button designated for signage display selection and a button for print function so user can instruct signage content display at any time for convenience.

Regarding claim 2 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tsujimoto further teaches: The printing apparatus according to claim 1, wherein in response to selection of the second object, a screen for using the print function is displayed [p0080, fig. 4]. 	Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tsujimoto further teaches: The printing 

Claim 9 (currently amended) has been analyzed and rejected with regard to claim 1.
Claim 14 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Tsujimoto’s further teaching on: A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for a printing apparatus [p0132].

Regarding claim 19 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto further teaches: The printing apparatus according to claim 1, further comprising: a storage unit configured to store signage contents information to be displayed in association with each of a plurality of events that occurs in the printing apparatus, wherein, upon receiving the event, a signage content based on signage contents information associated with the received event is displayed [p0193-p0196].

Regarding claim 20 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tsujimoto further teaches: The printing apparatus according to claim 1, wherein the signage content is displayed in a state in which an event 

Regarding claim 21 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tsujimoto further teaches: The printing apparatus according to claim 1, wherein the first object and the second object are displayed on a same row on the main menu screen [fig. 4].  

Regarding claim 22 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tsujimoto further teaches: The printing apparatus according to claim 1, wherein the at least one processor further executes storing content display; wherein, upon selection of the first object, signage content is displayed based on the stored information [p0088-p0091].

Regarding claim 23 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tsujimoto further teaches: The printing apparatus according to claim 1, wherein, upon selection of the first object, signage content corresponding to a logout event is displayed [fig. 5: S21, S22, S34].

Regarding claim 24 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tsujimoto further teaches: The printing apparatus according to claim 1, wherein, upon selection of the first object, a bulletin board application is launched, and signage content is displayed [p0088-p0091, p0098 (When Web Browser button is selected, a web browser application/bulletin board application is launched.)].

5.	Claims 5, 6, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Pub: 2010/0010898) and Tsujimoto (US Pub: 2015/0002888); and in further view of Nakayama et al (US Pub: 2014/0198341). 	Regarding claim 5 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tsujimoto teaches: The printing apparatus according to claim 1, wherein the event includes at least a login event [p0089, p0090, fig. 5: S22-S25].  For a redundant teaching in the same field of endeavor, Nakayama et al also teaches the event including at least a login event [p0109-p0114, fig. 10 (Ads display starts upon user authentication and displayed content varies based on authenticated user ID.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display various content upon user login event for displaying personalized information. 	Regarding claim 6 (currently amended), the rationale applied to the rejection of claim 5 has been incorporated herein.  Tsujimoto further teaches: The printing apparatus according to claim 5, wherein the received event is a login event, wherein the main menu is displayed by closing a screen of a signage content associated with the received login event, and wherein in a case where the first object is selected, the signage content associated with the login event is redisplayed [p0079, p0080, p0099, p0088-p0090, fig. 5: S27, S28, S31-S33 (When “x” in fig. 11 is pressed the signage screen 32 associated with login user is closed and the operation screen is displayed as .  
	
Regarding claim 12 (currently amended), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 12 has been analyzed and rejected with regard to claims 5 and 6.

Regarding claim 17 (currently amended), the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 17 has been analyzed and rejected with regard to claims 5 and 6.
6.	Claims 7, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Pub: 2010/0010898) and Tsujimoto (US Pub: 2015/0002888); and in further view of Tamanaka (JP Pub: 2013228897). 	Regarding claim 7 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto in view of Tsujimoto does not specify a logout event.  In the same field of endeavor in terms of displaying content upon user operation related events, Tamanaka teaches: The printing apparatus according to claim 1, wherein the event includes at least a logout event [p0013, p0032].  Therefore, given Tamanaka’s prescription on displaying content upon user login or logout and Tsujimoto’s disclosure on displaying a different content when user is logged-in as opposed to not logged-in upon selection of the first object [fig. 5: S22, S23-S25, S34], it would have been obvious for an ordinary skilled in the art before the effective Regarding claim 8 (currently amended), the rationale applied to the rejection of claim 7 has been incorporated herein.  Tamanaka further teaches: The printing apparatus according to claim 7, wherein the received event is a logout event, and wherein a screen to be displayed before login to the printing apparatus is displayed by closing a screen of a signage content associated with the received logout event [p0008 (A predetermined content is displayed until a customer logs in or logs out.  As specific content is designated for a user upon login, the content would close off and switch to different content upon user logout.)].
Regarding claim 13 (currently amended), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 13 has been analyzed and rejected with regard to claims 7 and 8. 	
Regarding claim 18 (currently amended), the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 18 has been analyzed and rejected with regard to claims 7 and 8.


Conclusion
7.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674